Citation Nr: 1645360	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  07-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar, cervical, and left shoulder disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991 in the United States Army.  The Veteran also had additional periods of active duty for training (ACDUTRA), to include from July 1980 to November 1980, in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

The Board remanded the case in February 2012 for additional development and it now returns for further appellate review.  In October 2016, the Veteran's attorney submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran has also perfected an appeal of a July 2012 rating decision as to the initially assigned ratings for his service-connected back, neck, and left shoulder disabilities.  However, such issues have not yet been certified to the Board.  In this regard, the Board's review of the record reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his currently diagnosed depressive disorder, NOS, is proximately due to his service-connected lumbar, cervical, and left shoulder disabilities.

CONCLUSION OF LAW

The criteria for service connection for depressive disorder, NOS, as secondary to service-connected lumbar, cervical, and left shoulder disabilities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for depressive disorder, NOS, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has asserted he has developed an acquired psychiatric disorder due to an incident in February 1991, while guarding prisoners in Khobar Towers, Saudi Arabia, when he and the other members of the military police had to use a "show of force" to put down a riot by POWs during the time of Desert Storm.  In the alternative, he claims that the pain associated with his service-connected back, neck, and left shoulder disabilities have caused or aggravated his acquired psychiatric disorder.  In this regard, the Veteran is service-connected for lumbar disc disease, left shoulder bursitis, and multiple degenerative disc disease of the cervical spine.  

Pursuant to the Board's February 2012 remand, the Veteran received a VA psychiatric examination in March 2013.  In the examination report, the examiner opined that the Veteran did not have a diagnosis that met the diagnostic criteria for posttraumatic stress disorder.  However, the examiner did note a current diagnosis of depressive disorder, NOS, but opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner did not address whether the Veteran's service-connected disabilities caused or aggravated his diagnosed acquired psychiatric disorder. 

However, the Veteran submitted a private medical opinion addressing secondary service connection in October 2016.  In this regard, the physician conducted an evaluation of the Veteran, and reviewed his pre-enlistment, service, and post-enlistment files and medical records.  The physician related that the Veteran experiences chronic pain due to his service-connected disabilities.  As such, he opined that it was at least as likely as not that the Veteran's depressive disorder was related to his chronic pain associated with such service-connected disabilities.  The rationale provided was that chronic pain affects thought, mood, and behavior and has an "intimate relationship" with anxiety and depression.  Furthermore, the physician highlighted that the available data described that individuals with chronic pain have a 300 percent increase in the development of psychiatric symptoms.  Indeed, in a July 2010 statement from the Veteran, he reported that his constant pain has caused him to fee depressed and anxious.  

After considering the totality of the evidence, the Board finds that, when resolving all doubt in favor of the Veteran, his depressive disorder, NOS, is proximately caused by his service-connected lumbar, cervical, and left shoulder disabilities.  Therefore, secondary service connection for such disorder is warranted.  


ORDER

Service connection for depressive disorder, NOS, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


